Case: 14-10544      Document: 00512996341         Page: 1    Date Filed: 04/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10544
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 7, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
LEVI WOODERTS, JR.,
                                                 Petitioner−Appellant,
Versus


WARDEN RODNEY W. CHANDLER, FCI Fort Worth,
                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CV-162




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       Levi Wooderts, Jr., federal prisoner # 29639-077, appeals the dismissal
of his 28 U.S.C. § 2241 petition for abuse of the writ. Wooderts is serving a
sentence for conspiring to alter and traffic in motor-vehicle parts. His petition


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10544     Document: 00512996341       Page: 2   Date Filed: 04/07/2015


                                  No. 14-10544

alleged that he is being unlawfully detained because he has not been given
credit for time served while in state custody. He has also filed motions to pro-
ceed in forma pauperis (“IFP”) and for appointment of counsel.

      Because the petition raised a legal claim that was previously rejected by
the district court and this court, the district court did not abuse its discretion
when it dismissed it for an abuse of the writ. See United States v. Tubwell, 37
F.3d 175, 177−78 (5th Cir. 1994); 28 U.S.C. § 2244(a). Consequently, the
appeal is DISMISSED as frivolous, see 5TH CIR. R. 42.2, and Wooderts’s
motions for IFP and appointment of counsel are DENIED.

      Wooderts has been warned that frivolous, repetitive, or otherwise abu-
sive filings would invite sanctions. Because he has failed to heed that warning,
he is ORDERED to pay a sanction of $300 to the clerk of this court. He is
BARRED from filing any pleading in this court or any court subject to this
court’s jurisdiction seeking credit for time served in state custody until the
sanction has been paid in full, unless he first obtains leave of the court in which
he seeks to file such a pleading. Wooderts is further CAUTIONED that any
future frivolous, repetitive, or otherwise abusive filings in a district court or in
this court will subject him to additional and progressively more severe sanc-
tions. Wooderts shall review all pending matters and move to dismiss any that
are frivolous, repetitive, or otherwise abusive.




                                         2